Name: Commission Regulation (EC) NoÃ 967/2007 of 17 August 2007 on the issue of system B export licences in the fruit and vegetables sector (table grapes)
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 18.8.2007 EN Official Journal of the European Union L 215/3 COMMISSION REGULATION (EC) No 967/2007 of 17 August 2007 on the issue of system B export licences in the fruit and vegetables sector (table grapes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables (2), and in particular Article 6(6) thereof, Whereas: (1) Commission Regulation (EC) No 628/2007 (3) fixes the indicative quantities for which system B export licences may be issued. (2) In the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for table grapes will shortly be exceeded. This overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector. (3) To avoid this situation, applications for system B licences for table grapes after 17 August 2007 should be rejected until the end of the current export period, HAS ADOPTED THIS REGULATION: Article 1 Applications for system B export licences for table grapes submitted pursuant to Article 1 of Regulation (EC) No 628/2007, export declarations for which are accepted after 17 August and before 1 November 2007, are hereby rejected. Article 2 This Regulation shall enter into force on 18 August 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 268, 9.10.2001, p. 8. Regulation as last amended by Regulation (EC) No 548/2007 (OJ L 130, 22.5.2007, p. 3). (3) OJ L 145, 7.6.2007, p. 7.